FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 31, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                     Clerk of Court
                                TENTH CIRCUIT


 PETER COMPTON,
              Petitioner–Appellant,                       No. 09-1444
 v.                                             (Case No. 07-CV-02363-WYD)
 STEVE HARTLEY; ATTORNEY                                   (D. Colo.)
 GENERAL OF THE STATE OF
 COLORADO,
              Respondents–Appellees.


                                      ORDER *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      Petitioner, a pro se state prisoner, seeks a certificate of appealability to

appeal the district court’s denial of his § 2254 habeas petition. Petitioner was

convicted of murder by a jury after deliberation and was sentenced to life without

parole. His conviction was affirmed on direct appeal and in state post-conviction

proceedings. In his federal habeas petition, Petitioner argued that: (1) the jury

was incorrectly instructed on the “after deliberation” element of the charge; (2)

the trial court refused to replace a juror who allegedly slept through portions of

the trial; (3) there were several errors in the admission and presentation of DNA


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
evidence at his trial; (4) trial counsel provided ineffective assistance relating to

the DNA evidence; and (5) the state court erred in deeming several of his post-

conviction claims to have been abandoned. The district court dismissed the first

four of these claims on the merits and the fifth claim as procedurally barred.

Petitioner now seeks a certificate of appealability to appeal the denial of the final

three of these claims, relating to the DNA evidence and the post-conviction

claims not considered by the state court.

      After thoroughly reviewing the record and Petitioner’s filings on appeal, we

conclude, based on substantially the same reasons given by the district court, that

reasonable jurists would not debate the district court’s resolution of Petitioner’s

two DNA-related claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). As

for Petitioner’s argument regarding the claims deemed abandoned by the state

court, the district court dismissed this issue on procedural grounds, and therefore

Petitioner must demonstrate both “that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling” and that “jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right.” Id. All of the claims deemed abandoned by the

state court related to the trial court’s evidentiary rulings and various instances of

alleged ineffective assistance of trial counsel. After considering these claims

under Strickland v. Washington, 466 U.S. 668, 687 (1984), and the applicable

standard for federal habeas review of a state court’s evidentiary rulings, see Fox

                                            -2-
v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000), we conclude reasonable jurists

would not debate whether Petitioner is entitled to federal habeas relief on the

merits of any of these claims. We therefore DENY Petitioner’s request for a

certificate of appealability and DISMISS the appeal. We GRANT Petitioner’s

motion for leave to proceed in forma pauperis.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-